DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Moshrefzadeh on April 27, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
In claim 5,  “the image received by the imaging system” has been changed to  --the reflected view received by the imaging system--

                                                       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method of inspecting an optical ferrule comprising among other steps, steps of mating one or more optical ferrules disposed within a housing of an optical connector respectively with one or more reflectors of an inspection device, each reflector has a mating surface and a mirror disposed at an oblique angle with respect to the mating surface and wherein each reflector is configured to mate with the optical ferrule and the mating surface of the reflector is configured to contact and slide against a mating surface of the optical ferrule and causing the optical ferrule to rotate around a lateral axis perpendicular to a mating axis of the optical connector; and reflecting light from the mirror of the reflector, the reflected light providing a reflected view of at least a portion of the mating surface of the optical ferrule, as recited in the claims.  Applicant’s arguments filed March 31, 2022 are found persuasive and incorporated herein by references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/27/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882